Deutsche Bank Trust Co. Ams. v Marous (2015 NY Slip Op 03315)





Deutsche Bank Trust Co. Ams. v Marous


2015 NY Slip Op 03315


Decided on April 22, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
BETSY BARROS, JJ.


2013-09679
 (Index No. 20986/10)

[*1]Deutsche Bank Trust Company Americas, etc., respondent, 
vGabriel Marous, also known as Gabriel J. Marous, also known as Garbriel Marous, appellant, et al., defendants.


John J. Leen, White Plains, N.Y., for appellant.
Houser & Allison, New York, N.Y. (Zachary R. Gold of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Gabriel Marous appeals from an order of the Supreme Court, Westchester County (Jamieson, J.), dated June 27, 2013, which denied his motion, made jointly with the defendant Justine Marous, in effect, to vacate their default in answering and to extend their time to serve an answer.
ORDERED that the order is affirmed, with costs.
A defendant who has failed to timely answer a complaint must provide a reasonable excuse for the delay and demonstrate a potentially meritorious defense to the action (see CPLR 3012[d]; 5015[a][1]; Mannino Dev., Inc. v Linares, 117 AD3d 995; Vigo v 501 Second St. Holding Corp., 100 AD3d 871; Integon Natl. Ins. Co. v Noterile, 88 AD3d 654, 655; Maspeth Fed. Sav. & Loan Assn. v McGown, 77 AD3d 889, 890). The determination of what constitutes a reasonable excuse lies within the sound discretion of the Supreme Court (see Mannino Dev., Inc. v Linares, 117 AD3d at 995; Maspeth Fed. Sav. & Loan Assn. v McGown, 77 AD3d at 890).
Here, the defendants failed to provide a reasonable excuse for the lengthy delay in seeking to answer the complaint (see Mannino Dev., Inc. v Linares, 117 AD3d at 995). As such, it is unnecessary to determine whether they demonstrated the existence of a potentially meritorious defense (see Cervini v Cisco Gen. Constr., Inc., 123 AD3d 1077; Cavalry SPV I, LLC v Frenkel, 119 AD3d 724, 725; Mannino Dev. Inc. v Linares, 117 AD3d at 995-996). Accordingly, the Supreme Court properly denied the appellant's motion, made jointly with the defendant Justine Marous, in effect, to vacate their default in answering and to extend their time to serve an answer.
To the extent that the appellant's brief purports also to be submitted on behalf of the defendant Justine Marous, we note that Justine Marous is not an appellant, as no notice of appeal was filed on her behalf.
RIVERA, J.P., AUSTIN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court